Citation Nr: 0832395	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
depression, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from May 1957 to 
November 1960, November 1979 to November 1983, and November 
1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, in pertinent part, granted service 
connection for depression (10%, from May 2006) and denied a 
compensable disability evaluation for hearing loss.  During 
the current appeal, and specifically by a December 2007 
decision, the RO awarded a compensable rating of 10%, 
effective from February 2007, for the service-connected 
hearing loss.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for hearing loss will be addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected depression is manifested by nearly 
constant depression, occasional anxiety, sleep disturbances, 
loss of pleasure and interest in life, and some social 
withdrawal.  

2.  A flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking have not been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no higher, for the service-connected depression have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's claim for an increased rating for his 
service-connected depression essentially falls within this 
fact pattern.  Following receipt of notification of the grant 
of service connection for depression, the veteran perfected a 
timely appeal of the initially assigned 10% evaluation for 
this disorder.  As the veteran has not withdrawn his appeal, 
his increased rating claim for his service-connected 
depression remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Clearly, no section 5103(a) notice is 
required for the veteran's claim for an increased rating for 
his service-connected depression.  As such, the additional 
notification provisions for increased rating claims recently 
set forth by the Court are not applicable in the present 
case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the August 
2006 notification of the rating decision dated earlier that 
month, the January 2007 statement of the case (SOC), and the 
December 2007 supplemental statement of the case (SSOC)] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the initial rating claim adjudicated in this decision is 
required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue adjudicated in this decision.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded two pertinent compensation and 
pension examinations.  

In April 2008, the veteran requested a new psychiatric 
examination "by any doctor other than the rating doctor . . 
. [that he had previously] had."  The veteran believes that 
the physician who had conducted the prior compensation and 
pension psychiatric examinations did not do so properly.  A 
review of the reports of the two prior evaluations completed 
during the current appeal indicates, however, that the 
physician had access to, and thus an opportunity to review, 
the veteran's claims folder each time.  In addition, the 
examiner discussed all pertinent pathology found on 
examination as well as the relevant symptomatology not shown 
at those times.  Consequently, the Board concludes that the 
compensation and pension psychiatric examinations previously 
conducted during the current appeal are complete and thorough 
and that a remand to accord the veteran another compensation 
and pension psychiatric evaluation is not necessary.  

There is no suggestion in the current record that additional 
evidence, relevant to the increased rating issue adjudicated 
in this decision, exists and can be procured.  The veteran 
has pointed to no other pertinent evidence (e.g., records of 
recent psychiatric treatment) which has not been obtained.  
Thus, the Board concludes that no further evidentiary 
development is required.  The Board will, therefore, proceed 
to consider the following issue on appeal, based on the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the August 2006 rating action, the RO 
granted service connection, and awarded a 10% evaluation 
effective from May 18, 2006, for depression.  This 
service-connected disability remains so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 10% evaluation 
will be awarded with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress or due to symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).  

A 30% rating will be granted with evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

A 50% evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70% evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100% rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 is reflective of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  

In the present case, the veteran contends that his depression 
is more severe than the current evaluation indicates.  The 
veteran is competent to report symptoms because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 
5 Vet. App. 211 (1993).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

Included in the claims folder are copies of reports of 
private psychiatric evaluations completed in May 2006 and 
April 2007.  According to these records, the veteran 
complained of constant feelings of depression, loss of 
pleasure and interest in life (including with 
previously-enjoyed activities such as fishing, playing pool, 
and working in the garden), sleep disturbance with nocturnal 
awakening and inability to fall back to sleep, constant 
tiredness, difficulty concentrating, avoidance of crowds, and 
social withdrawal.  Mental status evaluations were positive 
for anxiety, a severely depressed mood, and a congruent but 
constricted affect.  

These mental status evaluations, however, also demonstrated 
good eye contact, clear sensorium, normal thought processes 
(which were coherent, logical, and goal-directed), intact 
insight and judgment, and no hallucinations or suicidal or 
homicidal thoughts.  In addition, the veteran reported having 
worked as a maintenance shop foreman for the government after 
his military service.  

At the May 2006 examination, the examiner described the 
veteran's major depression as severe and assigned a GAF score 
of 45, which is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  In support of these conclusions, 
the examiner cited the veteran's nearly constant depressed 
mood, loss of pleasure in life with no interest in usual 
hobbies, sleep disturbance, weight loss, constant tiredness 
and fatigue, and difficulty concentrating.  The examiner 
explained that these symptoms "cause clinically significant 
distress to the . . . [veteran] and impair [his] social 
functioning" and that his depression "is causing 
significant disability."  

In April 2007, this same physician explained that the veteran 
"continues to have problems with depression[,] . . . severe 
clinical distress[,] . . . [an] inability to function 
socially[,] . . . lost interest in activities[,] . . . no 
energies to do anything[,] . . . cognitive impairment[, and] 
. . . severely disturbed . . . [motivation]."  The doctor 
concluded that, as a result of such symptomatology, the 
veteran has "severe social impairment with reduced 
reliability and productivity making it impossible for him to 
work" and that he (the veteran) "is completely unable to 
establish and maintain any effective social relationships."  

The record also contains reports of two additional 
psychiatric examinations that the veteran has recently been 
accorded.  Compensation and pension psychiatric examinations 
conducted in July 2006 and August 2007 acknowledged the 
veteran's nearly constant depression, anxiety at times, lack 
of interest and pleasure in previously-enjoyed activities, 
fatigue and loss of energy, feelings of worthlessness, some 
concentration difficulties, and some thoughts of death.  

Significantly, however, the July 2006 and August 2007 
compensation and pension psychiatric examinations also 
demonstrated good hygiene, normal grooming and dress, 
orientation times three (to person, place, and time), good 
long-term and short-term memory, coherent and relevant (and 
adequately organized) speech, the ability to follow 
simple-to-slightly-moderate complex instructions, and no 
impairment of thought processes, ability to communicate, 
hallucinations, delusions, abnormal (including impulsive) 
behavior, suicidal or homicidal thoughts, obsessive or 
ritualistic behaviors, or panic attacks.  

At those evaluations, the veteran explained that he does some 
household chores, has regular contact with his children, and 
occasionally eats out with his wife.  In August 2007, the 
examiner concluded that the veteran was "able to carry on 
his daily life in a fairly adequate manner . . . [and] to 
establish and maintain social relationships with family and 
friends."  

Based on such findings, the examiner assigned a GAF score 
of 65 (in August 2007) and a GAF score of 70 (in July 2006).  
These scores are reflective of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Clearly, the multiple psychiatric evaluations that the 
veteran has undergone during the current appeal have 
acknowledged his nearly constant depression, occasional 
anxiety, sleep disturbances, lack of interest and pleasure in 
previously-enjoyed activities, fatigue and loss of energy, 
feelings of worthlessness, some concentration difficulties, 
and some thoughts of death.  The private physician who 
evaluated the veteran's mental status on two occasions during 
the current appeal concluded that this symptomatology has 
resulted in "severe social impairment with reduced 
reliability and productivity making it impossible for him to 
work."  

The consistent findings of nearly constant depression, 
occasional anxiety, and sleep disturbances support the next 
higher rating of 30%, but no higher, for the veteran's 
service-connected depression.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (which requires evidence of a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events)).  

The evidence of record does not, however, support the next 
higher rating of 50% for the veteran's service-connected 
depression.  While loss of pleasure and interest in life and 
some social withdrawal has been shown, the veteran admitted 
at the most recent psychiatric evaluation in August 2007 that 
he has regular contact with his children and occasionally 
eats out with his wife.  Significantly, none of the 
psychiatric evaluations conducted during the current appeal 
have demonstrated a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  
Consequently, a 50% rating for the service-connected 
depression cannot be awarded.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected depression any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
A review of the claims folder fails to show that the 
veteran's service-connected depression has required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  

What the evidence does not show is that, at any time during 
the current appeal, the veteran's depression has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the service-connected depression for any time 
during the current appeal.  


ORDER

An initial disability rating of 30 percent, but no higher, 
for depression is granted, subject to the regulations 
governing the award of monetary benefits.  


REMAND

The Court recently set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letters 
furnished to the veteran in the present case do not comply 
with the Court's holding in Vazquez-Flores-as those new 
criteria apply to his claim for an increased rating for his 
service-connected hearing loss, a corrective VCAA 
notification letter should be issued to him on remand.  

Further, in April 2008, the veteran submitted to the RO a 
copy of a report of a VA audiological test completed in 
November 2007.  The RO forwarded this record to the Board 
without considering the relevant evidence contained therein.  
Importantly, the veteran did not include, with the medical 
report, a waiver of consideration of such evidence by the 
agency of original jurisdiction.  To ensure that the 
veteran's procedural rights are protected, the Board must 
return his hearing loss appeal to the RO to accord the agency 
an opportunity to re-adjudicate this claim in light of the 
additional evidence received in April 2008.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
increased rating claim for hearing 
loss; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected hearing loss 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
rating criteria for the 
service-connected hearing loss 
(including 38 C.F.R. §§ 4.85 & 4.85); 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from 0 to as much as 
100 percent (depending on the 
disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and provide examples of 
the types of relevant medical and lay 
evidence that he may submit (or ask 
the VA to obtain)-e.g. competent lay 
statements describing symptoms, 
medical records, medical statements, 
employer statements job application 
rejections and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to a rating in excess of 
10 percent for the service-connected 
hearing loss-and, in so doing, consider 
the additional evidence received since the 
last SSOC was issued in December 2007.  If 
the decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


